SUPPLMENTAL ALLOWANCE
	This action is in response to an email dated August 8, 2022, in which it was brought to my attention from the QAS shop that the previous allowability notice contained the following impermissible indefiniteness issue in claim 5: “e.g.”/“such as” language.  As a result, I called the applicant's representative informing her of this issue.  We then discovered other issues, all of which are addressed in the Examiner's Amendment, infra.  Claims 1-2 and 6-17 are allowed.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In a telephone discussion dated August 8, 2022, Applicant gave Examiner authorization for this Examiner’s Amendment.  
	The Application has been amended as follows:
(Currently amended) A compound of formula (I) or a pharmaceutically acceptable salt thereof, 
 
          
    PNG
    media_image1.png
    275
    227
    media_image1.png
    Greyscale

			(I)
wherein –R represents =O or [[–H]] –H2.

(Previously presented) A pharmaceutical composition comprising the compound of formula (I) or pharmaceutically acceptable salt thereof as claimed in claim 1, in association with one or more pharmaceutically acceptable excipients. 

(Canceled)

(Canceled)  

(Canceled) 
(Currently amended) The composition according to claim 2, wherein the compound of formula (I) or pharmaceutically acceptable salt thereof is present or administered at a dose 

(Currently amended) The composition according to claim 2, wherein the compound of formula (I) or pharmaceutically acceptable salt thereof is present or administered at a dose 

(Previously presented) The composition according to claim 2, wherein the compound of formula (I) or pharmaceutically acceptable salt thereof is formulated or co-administered with a further antitumor agent. 

(Previously presented) The composition according to claim 2, wherein the compound of formula (I) or pharmaceutically acceptable salt thereof is formulated for an administration route selected from: oral, peroral, buccal, sublingual, inhalatory, intramuscular, intravenous, topical, percutaneous, transcutaneous, and rectal.

(Currently amended) A process for preparing a pharmaceutical composition according to claim 2, comprising contacting [[a]] the compound of formula (I) or salt thereof, with the one or more pharmaceutically acceptable excipients. 

(Currently amended) A process to obtain a compound of formula (I) as defined in claim 1, comprising reacting a compound of formula (II), wherein  -R  is  [[–H]]  –H2  or  =O

    PNG
    media_image2.png
    253
    211
    media_image2.png
    Greyscale

		(II)

with acryloyl chloride. 

(New) A method of treatment comprising administering a compound of formula (I) or a pharmaceutically acceptable salt thereof, 
 
          
    PNG
    media_image1.png
    275
    227
    media_image1.png
    Greyscale

			(I)
wherein –R represents =O or –H2, 
wherein the treatment is for a disease selected from the group consisting of carcinomas, lymphomas, leukemias, sarcomas, myelomas, and corresponding mixed-type forms.

(New) The method according to claim 12, wherein the treatment is for a disease selected from the group consisting of chronic lymphocytic leukemia, T cell leukemia, T cell lymphomas, B cell leukemia, B cell lymphomas, mantle cell lymphoma, Hodgkin lymphoma, and non-Hodgkin lymphoma. 

(New) The method according to claim 13, wherein the T cell leukemia is an acute T cell leukemia.

(New) The method according to claim 13, wherein the T cell lymphomas include cutaneous T-cell lymphomas, peripheral T cell lymphomas, and anaplastic large T cell lymphomas.

(New) The method according to claim 13, wherein the B cell lymphomas include diffuse large B cell lymphomas and diffuse large B cell lymphomas. 

(New) The method according to claim 16, wherein the diffuse large B cell lymphomas includes activated B cell-like diffuse large B cell lymphomas, and germinal center B cell diffuse large B cell lymphomas.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932